PER CURIAM.
We have heretofore granted the defendant leave to apply to the trial justice for a resettlement of the case, so as to have it appear by proper certificate that it contains all the evidence and proceedings-on the trial. It is not our province to suggest to the learned trial justice what evidence shall be inserted in the case, or omitted therefrom. That is solely his function. But we think he should settle the case in such a way that he can make such certificate, and that the parties are as a matter of right entitled thereto. Until such certificate is made, the case is not in readiness for reargument.
The motion for postponement of the argument is therefore granted.